DEPARTMENT OF HEALTH AND HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, MD 21244-1850

CMCS Informational Bulletin
DATE:

January 13, 2017

FROM:

Vikki Wachino, Director
Center for Medicaid and CHIP Services
Tim Engelhardt, Director
Medicare-Medicaid Coordination Office

SUBJECT:

Strategies to Support Dual Eligible Beneficiaries’ Access to Durable Medical
Equipment, Prosthetics, Orthotics, and Supplies

The purpose of this Informational Bulletin is to provide examples of effective strategies for states
to better support timely access to durable medical equipment, prosthetics, orthotics, and supplies
(DMEPOS) for beneficiaries dually eligible for Medicaid and Medicare (“Medicare-Medicaid
enrollees” or “dual eligible beneficiaries”). Both Medicare and Medicaid cover DMEPOS, which
can be essential to Medicare-Medicaid enrollees’ mobility, health status, independence in the
community, and overall quality of life. However, the programs’ different eligibility, coverage,
and supplier rules can impact access to medically appropriate DMEPOS and repairs of existing
equipment for the population enrolled in both benefits. This Informational Bulletin describes
strategies to promote timely access to needed DMEPOS while fulfilling states’ obligations to
ensure Medicaid is payer of last resort.
Background
According to stakeholders, 1 a common barrier to DMEPOS access stems from conflicting
approval processes among Medicare and Medicaid that can leave suppliers uncertain about
whether and how either program will cover items. Because suppliers lack assurance regarding
how Medicare or Medicaid will cover DMEPOS at the point of sale 2 – and dual eligible
beneficiaries (the majority of whom have incomes under 100 percent of the federal poverty level)
generally cannot afford to pay out-of-pocket up front – suppliers may refuse to provide needed
DMEPOS.
Medicare is the primary payer for DMEPOS and other medical benefits covered by both
programs, but limits DME to use in the home. Medicare generally only processes claims after the
1

See 2016 responses to Request for Comment on Access to DME (https://www.regulations.gov/docket?D=CMS2016-0107) and 2011 comments submitted in response to Federal Register Request for Comment on Opportunities
for Alignment under Medicaid and Medicare
(http://www.regulations.gov/docket?dct=FR%25252BPR%25252BN%25252BO%25252BSR%25252BPS&rpp=25
&po=0&D=CMS-2011-0080)
2
See 2013 CMCS Informational Bulletin: https://www.medicaid.gov/federal-policy-guidance/downloads/CIB-0802-2013.pdf

CMCS Informational Bulletin – Page 2

equipment is delivered. Many of the Medicare requirements related to DMEPOS, including the
definition and scope of the benefits, are mandated by federal statute.
Medicaid typically covers Medicare cost-sharing amounts and may cover DMEPOS that
Medicare does not, including certain specialized equipment that promotes independent living
outside the home. Section 1902(a)(25) of the Social Security Act (the Act) requires each state,
under its State Medicaid Plan, to take all reasonable measures to ensure that other payers pay to
the limit of their legal liability before any Medicaid payment is available. Therefore, Medicaid
pays secondary to most other legally liable payers, including Medicare.
The strategies below address ways states can address the barriers described above while still
ensuring they meeting obligations to be payer of last resort.
Offer Medicaid Prior Authorization of DMEPOS for Dual Eligible Beneficiaries
CMS encourages states to offer a process for suppliers to request prior authorization of more
costly DMEPOS for dual eligible beneficiaries. Many states have already instituted Medicaid
prior authorization processes, but often exclude dual eligible beneficiaries, or require a Medicare
denial first before Medicaid prior authorization can be requested. As noted above, suppliers may
be unwilling to deliver an item if the provider is uncertain whether the beneficiary meets
Medicare coverage criteria. One strategy used by some states is to prior authorize an item but
still require a supplier to submit the claim to Medicare first and obtain a denial before submitting
to Medicaid for payment. This provides suppliers with confidence of Medicaid payment if the
Medicare claim is denied and promotes more timely delivery of needed DMEPOS.
Ensure DMEPOS Claims for Dual Eligible Beneficiaries are Assessed against Medicaid’s
Broader Criteria
On February 2, 2016, CMS issued updated regulations at 42 CFR §440.70 codifying longstanding policy that Medicaid must cover appropriate medical supplies, equipment and
appliances suitable for use in any setting in which normal life activities take place, other than
inpatient settings. In other words, coverage cannot be limited to the home setting, as long as the
other coverage requirements are met. The regulation 3 was effective July 1, 2016 but will take
effect in certain states up to two years later, depending on state legislative cycles.
The regulation means that Medicaid may not use Medicare coverage as a complete proxy for
Medicaid coverage of medical supplies, equipment and appliances for dual eligible beneficiaries.
As noted above, Medicaid coverage of medical supplies, equipment and appliances is broader
than Medicare’s, so it is critical that states assess claims for medical supplies, equipment, and
appliances for dual eligible beneficiaries against these broader criteria.
Medicare Prior Authorizations
If a supplier requests Medicare prior authorization, a non-affirmed prior authorization decision is
sufficient for meeting states’ obligation to pursue other coverage before considering Medicaid
coverage.
3

See regulation: https://www.federalregister.gov/documents/2016/02/02/2016-01585/medicaid-program-face-toface-requirements-for-home-health-services-policy-changes-and

CMCS Informational Bulletin – Page 3

The scope of the Medicare prior authorization program for DMEPOS has been limited to date.
On September 1, 2012, CMS began the Prior Authorization of Power Mobility Devices (PMDs)
Demonstration. The demonstration is currently active in 19 states and will continue through
August 31, 2018. The DMEPOS codes for which prior authorization applies may be found here:
https://www.cms.gov/Research-Statistics-Data-and-Systems/Monitoring-Programs/MedicareFFS-Compliance-Programs/Medical-Review/PADemo.html.
More recently, CMS issued a new regulation that establishes a prior authorization process for
certain DMEPOS items subject to unnecessary utilization. See 42 CFR § 414.234. This
regulation became effective on February 29, 2016. In the federal register published on December
19, 2016, CMS announced the selection of two items of durable medical equipment to be subject
to required prior authorization in Illinois, Missouri, New York, and West Virginia beginning on
March 19, 2017:
•
•

K0856: Power wheelchair, group 3 std., single power option, sling/solid seat/back, patient
weight capacity up to and including 300 pounds
K0861: Power wheelchair, group 3 std., multiple power option, sling/solid seat/back,
patient weight capacity up to and including 300 pounds

CMS also announced its intent to expand the prior authorization process for codes K0856 and
K0861 nationwide in July 2017. Further information on these codes can be found here:
https://www.cms.gov/Research-Statistics-Data-and-Systems/Monitoring-Programs/MedicareFFS-Compliance-Programs/Prior-Authorization-Initiatives/Prior-Authorization-Process-forCertain-Durable-Medical-Equipment-Prosthetic-Orthotics-Supplies-Items.html. Please refer to
this same link for any future updates.
States should be careful to only require a Medicare non-affirmed prior authorization decision for
the specific items for which Medicare offers prior authorization. For example, in the Power
Mobility Device demonstration, prior authorization is not offered for Group 4 wheelchairs, as
they are excluded from Medicare coverage itself by Local Coverage Determination L33789.
Applying These Strategies to Medicaid Managed Care Organizations (MCOs)
States should consider incorporating these requirements and strategies into their contracts with
Medicaid MCOs, Prepaid Inpatient Health Plans (PIHPs), and Prepaid Ambulatory Health Plans
(PAHPs) when contracting with them to deliver Medicaid DMEPOS to dual eligible
beneficiaries.
For more information please contact Kristen Zycherman
(Kristen.Zycherman@cms.hhs.gov) in the Medicare-Medicaid Coordination Office or
Cathy Sturgill (Cathy.Sturgill@cms.hhs.gov) in the Center for Medicaid and CHIP
Services.

